DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 25 AUG 2021 and 15 JUL 2022 were filed before the mailing of a first Office action on the merits. The submissions follow the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chiu et al. (TW 201448068; below, “Chiu” – 15 JUL 2022 IDS noted reference). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, Chiu, in FIGS. 1A to 1J and related text, e.g., Abstract, paragraphs [0001] to [0025], claims, discloses a method for manufacturing a semiconductor structure, comprising:
providing an underlying semiconductor layer (113);

    PNG
    media_image1.png
    501
    660
    media_image1.png
    Greyscale

depositing an insulation layer (150) over the underlying semiconductor layer (113);
forming a first through semiconductor via (130 - left side) extending continuously through the insulation layer (150);
forming a second through semiconductor via (130 - right side) extending continuously through the insulation layer (150);
etching a portion of the insulation layer (150) to expose a first upper end (131 - left side) of the first through semiconductor via (130 - left side) above the insulation layer (150) and a second upper end (131 - right side) of the second through semiconductor via (130 - right side) above the insulation layer (150); and
forming an upper conductive connecting portion (160) laterally connected to a first upper lateral surface (adjacent 142 – left side) of the first upper end (131 - left side) and a second upper lateral surface (adjacent 142 – right side) of the second upper end (131 - right side) by a self-aligned deposition process (e.g., FIGS. 1F-1G).
Thus, Chiu anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Chiu’s method cannot constitute each and every method step, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the method of Chiu because substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), See MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious ….” Id.
RE 3, Chiu discloses the method of claim 1, wherein both of the first through semiconductor via (130 - left side) and the second through semiconductor via (130 - right side) include copper material (e.g., [0016]).
RE 5, Chiu discloses the method of claim 3, wherein the upper conductive connecting portion (160) is formed of copper-germanium alloy (e.g., [0020]).
RE 6, Chiu discloses the method of claim 1, wherein the first through semiconductor via (130 - left side) is formed through (e.g., FIG. 1F) the underlying semiconductor layer (113), the second through semiconductor via (130 - right side) is formed through the underlying semiconductor layer (113), and the underlying semiconductor layer (113) includes a semiconductor substrate (e.g., [0016]).
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xue et al. (CN-103887231; below, “Xue” – 25 AUG 2021 IDS noted reference). MPEP § 2143(A)-(G).
RE 10, Xue, in FIGS. 1-8 and related text, e.g., Abstract, paragraphs [0001] to [0031], discloses a method for manufacturing a semiconductor structure, comprising:
providing (e.g., FIG. 1) an underlying semiconductor layer (1);
forming (e.g., FIG. 2) a first through semiconductor via (2, 3 - left side) extending continuously through the underlying semiconductor layer (1);
forming (e.g., FIG. 2) a second through semiconductor via (2, 3 - right side) extending continuously through the underlying semiconductor layer (1);
etching (e.g., FIGS. 1-3) a portion of the underlying semiconductor layer (1) from a bottom surface of the underlying semiconductor layer (1) to expose a first bottom end of the first through semiconductor via (2, 3 - left side) and a second bottom end of the second through semiconductor via (2, 3 - right side); and

    PNG
    media_image2.png
    907
    559
    media_image2.png
    Greyscale
	forming (e.g., FIGS. 6-7) a bottom conductive connecting portion (6) laterally connected to a first bottom lateral surface of the first bottom end and a second bottom lateral surface of the second bottom end by a self-aligned deposition process.
Thus, Xue anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Xue’s method cannot constitute each and every method step, it would have been obvious … to modify the method of Xue because substituting known functional equivalents is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), See MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results…. KSR, 550 U.S. 398 (2007).
Claim Rejections - 35 USC § 103
See above for a quotation of 35 USC 103.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu as evidenced in or in view of Joshi et al. (US 5877084; below, “Joshi”). MPEP § 2143(A)-(G).
RE 2, Chiu discloses the claimed invention except for the method of claim 1, wherein the upper conductive connecting portion (160) is formed by a plating process.
Joshi, in FIGS. 1(a) to 8 and related text, e.g., Abstract, columns 1-14, teaches using a plating process (e.g., col. 2, lns. 4-7; col. 5, lns. 60-65; col. 6, lns. 26-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a plating process in Chiu because Joshi shows plating to be a functionally equivalent alternate expedient. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 4, Chiu discloses the claimed invention except for the method of claim 3, wherein the upper conductive connecting portion (160) is deposited by exposing the first upper end (131 - left side) of the first through semiconductor via (130 - left side) and the second upper end (131 - right side) of the second through semiconductor via (130 - right side) to GeH4 gas or Ge2H6 gas.
Joshi, in FIGS. 1(a) to 8 and related text, e.g., Abstract, columns 1-14, teaches using GeH4 gas to form conductive structures.
It would have been obvious … to use GeH4 gas in Chiu as taught by Joshi so as to use a readily available and industrially approved material, since it has been held that substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu as evidenced in or in view of Xue. MPEP § 2143(A)-(G).
RE 7, Chiu discloses the claimed invention except for the method of claim 6, further comprising: etching a portion of the underlying semiconductor layer from a bottom surface of the underlying semiconductor layer to expose a first bottom end of the first through semiconductor via opposite to the first upper end (131 - left side) and a second bottom end of the second through semiconductor via opposite to the second upper end (131 - right side); and forming a bottom conductive connecting portion laterally connected to a first bottom lateral surface of the first bottom end and a second bottom lateral surface of the second bottom end by a self-aligned deposition process.
Xue, in FIGS. 1-8 and related text, e.g., Abstract, paragraphs [0001] to [0031], teaches etching (e.g., FIGS. 1-3) a portion of an underlying semiconductor layer (1) from a bottom surface of the underlying semiconductor layer to expose (e.g., FIG. 3) a first bottom end of a first through semiconductor via (2, 3 – left side) opposite to the first upper end and a second bottom end of the second through semiconductor via (2, 3 – right side) opposite to the second upper end; and forming (e.g., FIGS. 6-7) a bottom conductive connecting portion (6) laterally connected to a first bottom lateral surface of the first bottom end and a second bottom lateral surface of the second bottom end by a self-aligned deposition process (e.g., FIG. 8).
It would have been obvious … to modify Chiu’s method as taught by Xue’s self-alignment technology so as to prevent metal from contamination the underlying semiconductor layer (Xue Abstract). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu as evidenced in or in view of Xue as further evidenced in or in further view of Joshi. MPEP § 2143(A)-(G).
RE 8, modified Chiu discloses the claimed invention except for the method of claim 7, wherein the bottom conductive connecting portion is formed by a plating process.
Joshi, in FIGS. 1(a) to 8 and related text, e.g., Abstract, columns 1-14, teaches using a plating process (e.g., col. 2, lns. 4-7; col. 5, lns. 60-65; col. 6, lns. 26-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a plating process in modified Chiu because Joshi shows plating to be a functionally equivalent alternate expedient. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 9, modified Chiu discloses the method of claim 7, wherein the bottom conductive connecting portion (6) includes copper material (Xue’s [0028]). Modified Chiu discloses the claimed invention except for the bottom conductive connecting portion is deposited by exposing the first bottom end of the first through semiconductor via (130 - left side) and the second bottom end of the second through semiconductor via (130 - right side) to GeH4 gas or Ge2H6 gas.
Joshi, in FIGS. 1(a) to 8 and related text, e.g., Abstract, columns 1-14, teaches using GeH4 gas to form conductive structures (e.g., col. 2, lns. 4-7; col. 5, lns. 60-65; col. 6, lns. 26-33).
It would have been obvious … to use GeH4 gas in modified Chiu as taught by Joshi so as to use a readily available and industrially approved material, since it has been held that substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claims 1-10 are rejected.
Conclusion
The prior art made of record and not relied upon, Wu et al. (US 20100314758), is
considered pertinent to applicant’s disclosure. Wu et al. does not teach, inter alia, forming an upper conductive connecting portion laterally connected to a first upper lateral surface of the first upper end and a second upper lateral surface of the second upper end by a self-aligned deposition process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815